Citation Nr: 0008760	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1969 to May 1973.  

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO) which denied service 
connection for the veteran's claimed post-traumatic stress 
disorder (PTSD).  He timely appealed this determination to 
the Board of Veterans' Appeals (Board).  In November 1999, a 
hearing was held before the undersigned Board Member in 
Washington, D.C.  


FINDINGS OF FACT

The evidence of record includes the veteran's statements as 
to stressful events he experienced during his active military 
service, and psychological reports that contain current 
diagnoses of PTSD associated with his military service.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

According to his U. S. Department of Defense (DD) Form 214, 
the veteran's military specialty was "wireman" and was 
awarded the Vietnam Service Medal.  His service medical 
records indicate that he was transferred from his assignment 
in Vietnam in January 1971 so that he could receive surgery 
for a pilonidal cyst.

In November 1997, the veteran submitted a written statement 
in which he requested that he be service-connected for PTSD.  
He claimed that his stressors from his combat experiences in 
Vietnam included receiving casualty reports over the radio, 
watching firefights, and standing on guard duty.  The veteran 
alleged that there was a military hospital next to his base 
and he would watch helicopters bring in casualties.

The veteran's VA discharge summary for a period of 
hospitalization from September 1997 to January 1998 reported 
his military history of being assigned in Vietnam to "HSB 
Battalion, Headquarters Supply Company" which was located at 
"Mobile Mountain" and next to the "95th EVAC Army 
Hospital."  His claimed stressors from Vietnam included his 
base receiving constant fire during the night, handling body 
bags at the nearby Army hospital, receiving and sending daily 
casualty reports, and witnessing a burning truck that killed 
two individuals.  The diagnosis was PTSD with severe 
psychosocial stressors due to past combat experiences.

A VA psychiatric examination of February 1998 reported that 
the veteran's alleged stressors from Vietnam included being 
under attack while traveling in a convoy, being exposed to 
enemy mortar and gun fire, witnessing casualties from enemy 
fire, and handling mutilated and decomposed corpses.  The 
veteran asserted that he had experienced psychiatric problems 
ever since his military service.  The diagnosis was PTSD due 
to combat stress.

In his notice of disagreement received in July 1998, the 
veteran claimed that his stressors from his time in the 
military included learning of the death of his friends who 
were fellow servicemembers.  However, he acknowledged that he 
had not directly witnessed their deaths.  

A VA discharge summary for a period of hospitalization from 
July to December 1998 primarily noted treatment of the 
veteran's physical complaints.  However, the discharge 
diagnosis included PTSD with moderate psychosocial stressors 
due to past combat exposure.  A letter from the veteran's 
treating VA therapist and psychiatrist dated in September 
1998 reported that the veteran was being treated for PTSD.  

In a written statement received in April 1999, the veteran 
asserted that he had served with the H & S Battalion, 1st 
Engineers during his tour in Vietnam.  He also claimed that 
he had been attached to several different units in Vietnam to 
support them with communications.  The veteran alleged that 
these reassignments forced him to move around a lot and he 
did not always know were he was located.  

A letter from a VA psychiatrist dated in October 1999 
reported that the veteran suffered with chronic PTSD owing to 
stressors he was subjected to in Vietnam.

At his Board hearing in November 1999, the veteran testified 
that he was attached to the 1st Engineers, HNS Battalion, 
Communications Company, during his tour in Vietnam.  The 
veteran asserted that his tour in Vietnam lasted from 
November 1970 to January 1971.  His claimed duties in Vietnam 
include working with communications and conducting "road 
sweeps" prior to their use by convoys.  His alleged 
stressors included being assigned to body bag details, 
exposure to enemy rifle and rocket fire at least three times 
a week, viewing dead and mutilated bodies at "Hao Lo" base, 
witnessing the wounding of fellow soldiers on Christmas Eve 
due to an enemy attack on his base, and witnessing a truck in 
a convoy hit a land mine and kill two soldiers and wound 
others.  He asserted that this latter incident happened soon 
after his arrival in Vietnam.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claim for 
PTSD requires essentially the same elements, except that the 
in-service injury or disease is satisfied by lay evidence of 
an in-service stressor, presumed credible for purposes of the 
well-grounded claim analysis.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of alleged stressful events, 
to include his participation in road sweeps; being subject to 
enemy rifle and rocket fire, to include a Christmas Eve enemy 
attack on his base; and witnessing a land mine explosion 
involving a truck in a convoy.  The record also includes 
multiple medical opinions diagnosing PTSD associated with his 
military experiences.  In light of this evidence, the Board 
finds that the claim is plausible and, hence, well grounded.  
Thus, the appeal must be granted to this extent.


ORDER

As the veteran's claim for service connection for PTSD is 
well grounded, the appeal is granted to this extent.  


REMAND

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).  As noted above, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. § 3.304(f) (1999).  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (1999).

While the claims file includes diagnoses of PTSD, these 
diagnoses of PTSD were based upon reported in-service 
stressors that have not been verified.  Verification of the 
veteran's aforementioned reported in-service stressors is 
necessary.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen, 10 Vet. App. at 145; Zarycki, 6 
Vet. App. at 98.  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony or statements.  See Cohen, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

In this case, the RO has repeatedly denied the veteran's 
claim on the basis that his claimed stressors could not be 
adequately verified.  The RO sent the veteran letters in 
February and March 1999 requesting that he submit detailed 
information about his claimed stressors so that they could be 
verified by the appropriate military agency.  The veteran 
responded in April 1999 that he was unable to provide such 
details and it does not appear that the RO ever contacted the 
U. S. Armed Services' Center for Research of Unit Records 
(Unit Records Center) to verify any of the veteran's claims.  
However, at his Board hearing in November 1999, the veteran 
was able to provide the date on which his unit experienced an 
enemy attack, that is Christmas Eve 1970.  He was also able 
to recall that the attack on a convoy that resulted in two 
deaths took place soon after his arrival in Vietnam.  Based 
on this new evidence, the undersigned finds that the United 
Records Center should be contacted and asked to verify these 
stressors.  In addition, the Center should be requested to 
provide copies of all relevant unit histories.

A review of the RO's correspondence with the veteran does not 
indicate that he was informed that lay evidence could be used 
to help verify the occurrence of his claimed in-service 
stressful experiences.  This evidence may consist of lay 
statements from family, friends, and/or fellow 
servicemembers, contemporaneous letters home, or other 
documentation such as news accounts.  On remand, the veteran 
should be informed of the need for this type of evidence and 
asked to submit it to the VA.

The Board also notes that there is no indication in the 
claims file that the RO has requested copies of the veteran's 
service personnel records from the National Personnel Records 
Center (NPRC).  It is imperative that these records should be 
requested on remand so that the actual dates of the veteran's 
service in Vietnam and his assigned unit(s) during that 
period can be verified.

If, after undertaking additional development in this case, 
evidence is received corroborating either the veteran's 
combat participation or specific stressful incidents, a VA 
psychiatrist should be given the opportunity to examine the 
veteran and determine whether his PTSD is a result of any 
such in-service experiences.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  It is critically important that the 
psychiatrist or other qualified mental health provider who is 
designated to examine the veteran on remand be given an 
opportunity to review all of the relevant medical and other 
evidence on file, so the opinion the VA examiner gives is a 
fully informed one that takes into account the veteran's 
entire medical history and circumstances.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 
Vet. App. 454, 456 (1993).  The Board also emphasizes that 
whether a verified stressor is sufficient to support a 
diagnosis of PTSD is a medical, not adjudicative, 
determination.  See Cohen, 10 Vet. App. at 140-142.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the NPRC and 
request that a complete copies of all 
records in the veteran's official 
military personnel file.  If such records 
are not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives, friends, or 
fellow servicemembers.  He should also be 
informed that alternative contemporaneous 
evidence such as letters home, news 
accounts, and private medical records can 
be submitted to help verify his claimed 
in-service stressful experiences.  He 
should be asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
his PTSD.  The veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  The veteran is 
hereby informed that the Court has held 
that asking him to provide underlying 
facts, such as the names of the 
individuals involved or the dates and the 
places where the claimed events occurred, 
does not constitute either an impossible 
or onerous burden.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991). 
I
3.  If it is determined that the veteran 
has submitted evidence that sufficiently 
corroborates any of his claimed in-
service stressful experiences, the RO 
should skip the development requested in 
paragraph 4 and proceed with paragraph 5.  
Otherwise, the RO should undertake 
development to corroborate the veteran's 
claimed in-service stressful experiences 
through all appropriate means, as 
indicated below.

4.  The RO's efforts to corroborate the 
veteran's claimed combat/stressful 
experiences, should include, but are not 
limited to, contacting the National 
Archives and records Administration 
(NARA) and the United States Armed 
Services Center for Research on Unit 
Records (Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150.  This may require that the RO 
first obtain morning reports and/or 
similar types of clarifying evidence from 
the NPRC, or from similar sources, and 
that the RO submit this information with 
any that is provided by the veteran, or 
others acting on his behalf, for 
consideration.

5.  The RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related) and/or other stressful 
experience(s) that it has determined are 
established by the record.  This report 
is then to be added to the claims file.  
If no combat action (referred to above) 
or specific stressful experience been 
verified, then the RO should state so in 
its report, skip the development 
requested in paragraphs 6 and 7, and 
proceed with the development requested in 
paragraph 8.

6.  After the above development is 
completed, the veteran should be examined 
by a VA psychiatrist to determine whether 
it is at least as likely as not that his 
PTSD is a result of a stressor that 
occurred coincident with his service in 
the military.  Towards this end, the RO 
should provide to the examiner the report 
described in paragraph 5, above, and the 
examiner must be instructed that only the 
corroborated combat action/stressor(s) 
referred to there may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria of 
the Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV) are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  Similarly, if a diagnosis of 
another type of psychiatric illness is 
deemed appropriate, whether in lieu of in 
addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and PTSD.

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

7.  The RO should review the report of 
the examination to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the report 
does not contain sufficient information 
or is deficient in any other respect, 
then it should be returned as inadequate, 
and any necessary corrective action 
should be undertaken.  See 38 C.F.R. 
§ 4.2.

8.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for PTSD on the basis 
of all pertinent evidence of record, and 
pertinent legal authority.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

9.  If the benefits sought by the veteran 
continue to be denied, he should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


- 13 -


